DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between species 1 and 2 is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lloyd L. Pollard II (Applicant’s Attorney) on 2022 June 17.
The application has been amended as follows: 
Replace claims 1- 4, 6, and 17-18 in their entirety with the following:
1.	(Currently Amended) A liquid-cooled heat exchanger configured to cool a heat-generating electronic component by transferring heat generated by the heat-generating electronic component to a liquid coolant in the heat exchanger, the heat exchanger comprising:
a heat sink having a first major surface defining a region configured to be placed into thermal contact with a corresponding surface of a heat-generating electronic component, wherein said thermal contact provides a primary  heat-transfer path from the heat-generating electronic component to the heat sink, wherein the heat sink has a second major surface positioned opposite the first major surface, the heat sink defining an outer periphery between the first major surface and the second major surface;
a housing assembly coupled with the heat sink, defining an internal passageway configured to direct a flow of liquid coolant over the second major surface of the heat sink, wherein such flow of liquid coolant convectively transfers heat from the heat sink to the liquid coolant; 
a peripheral channel defined between the housing assembly and the heat sink, the peripheral channel surrounding a major portion of the outer periphery of the heat sink and having an open face, the open face positioned adjacent the first major surface of the heat sink; 
a liquid-detection sensor positioned in and extending along a major portion of the peripheral channel; and
a cover positioned over and closing the open face of the peripheral channel.
2.	(Currently Amended) The liquid-cooled heat exchanger according to claim 1, wherein the liquid-detection sensor extends around a major portion of the region configured to be placed into thermal contact with the heat-generating electronic component.
3.	(Currently Amended) The liquid-cooled heat exchanger according to claim 1, wherein the heat sink defines a portion of the channel.
4.	(Currently Amended) The liquid-cooled heat exchanger according to claim 1, wherein the housing defines a portion of the channel.
6.	(Currently Amended) The liquid-cooled heat exchanger according to claim 1, wherein each of the housing and the second major surface of the heat sink has a peripheral region corresponding to the peripheral region of the other, wherein the peripheral region of the housing and the peripheral region of the second major surface face each other in an opposed relationship, defining an interface between the housing and the heat sink, wherein the interface defines an interstitial gap extending toward the liquid-detection sensor positioned in the peripheral channel.
17.	(Currently Amended) The liquid-cooled heat exchanger according to claim 16, wherein the cover defines an aperture extending around the region of first major surface configured to be placed into thermal contact with the heat-generating electronic component.
18.	(Currently Amended) The liquid-cooled heat exchanger according to claim 1, wherein the liquid-cooled heat exchanger defines an outer peripheral wall extending in a transverse direction relative to a plane defined by the first major surface of the heat sink, wherein the outer peripheral wall defines a corresponding outer surface, wherein the liquid-cooled heat exchanger further defines a secondary channel extending from the outer surface of the outer peripheral wall to the channel.
Claim 15 is CANCELED
Amend claim 16 to depend from claim 1
Claims 23-30 are CANCELED
Add new claims 31-53 as follows:
(New) A liquid-cooled heat exchanger configured to cool a heat-generating electronic component by transferring heat generated by the heat-generating electronic component to a liquid coolant in the heat exchanger, the heat exchanger comprising:
a heat sink having a first major surface defining a region configured to be placed into thermal contact with a corresponding surface of a heat-generating electronic component, wherein sad thermal contact provides a primary heat-transfer path from the heat-generating electronic component to the heat sink, wherein the heat sink has a second major surface positioned opposite the first major surface, the heat sink further defining an outer periphery between the first major surface and the second major surface;
a housing assembly coupled with the heat sink, defining an internal passageway configured to direct a flow of liquid coolant over the second major surface of the heat sink, wherein such flow of liquid coolant convectively transfers heat from the heat sink to the liquid coolant; 
wherein the housing assembly defines a peripheral channel extending around a portion of the outer periphery of the heat sink, the outer periphery of the heat sink exposed to the peripheral channel, wherein the peripheral channel is recessed relative to the first major surface of the heat sink, the recess defining an open face; 
a liquid-detection sensor positioned in and extending along a major segment of the peripheral channel; and
a cover positioned over the open face.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the liquid-detection sensor extends at least partially around the region of the first major surface of the heat sink.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the heat sink defines a portion of the channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the housing defines a portion of the channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the heat sink defines a portion of the channel and the housing defines a portion of the channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein each of the housing and the second major surface of the heat sink has a corresponding peripheral region, wherein the peripheral region of the housing and the peripheral region of the second major surface face each other in an opposed relationship, defining an interface between the housing and the heat sink, wherein the interface defines an interstitial gap extending toward the liquid-detection sensor positioned in the peripheral channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the housing comprises two members coupled together, defining an interface between the two members, wherein one or both of the members so defines a corresponding recess from the interface as to define an interface channel extending along the interface. 
(New) The liquid-cooled heat exchanger according to claim 31, further comprising an inlet to the liquid-cooled heat exchanger and an outlet from liquid-cooled heat exchanger, wherein the flow path extends through the liquid-cooled heat exchanger and from the inlet to the outlet.
(New) The liquid-cooled heat exchanger according to claim 38, wherein the inlet comprises a coupler configured to sealably couple with a liquid conduit, and wherein the coupler defines a lumen fluidly coupled with the flow path.
(New) The liquid-cooled heat exchanger according to claim 39, wherein the coupler extends into the housing and an interstitial region between the coupler and the housing fluidly couples, directly or indirectly, with the peripheral channel.
(New) The liquid-cooled heat exchanger according to claim 38, wherein the outlet comprises a coupler configured to sealably couple with a conduit for liquid, and wherein the coupler defines a lumen fluidly coupled with the flow path.
(New) The liquid-cooled heat exchanger according to claim 41, wherein the coupler extends into the housing and an interstitial region between the coupler and the housing fluidly couples, directly or indirectly, with the peripheral channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the flow path is a primary flow path for the liquid coolant, wherein the liquid-cooled heat exchanger defines one or more interstitial flow paths between adjacent regions, wherein at least one of the interstitial flow paths fluidly couples with the channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the housing comprises an assembly of at least two members, wherein the assembly of two members defines an interstitial region positioned between the members and the interstitial region fluidly couples with the peripheral channel.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the cover is substantially planar and defines opposed first and second major surfaces, wherein the first major surface of the cover is positioned in an opposed relationship with the first major surface of the heat sink and extends across the peripheral channel.
(New) The liquid-cooled heat exchanger according to claim 45, wherein the cover defines an aperture extending around the region of first major surface configured to be placed into thermal contact with the heat-generating electronic component.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the liquid-cooled heat exchanger defines an outer peripheral wall extending in a transverse direction relative to a plane defined by the first major surface of the heat sink, wherein the outer peripheral wall defines a corresponding outer surface, wherein the liquid-cooled heat exchanger further defines a secondary channel extending from the outer surface of the outer peripheral wall to the peripherally extending channel.
(New) The liquid-cooled heat exchanger according to claim 47, wherein an electrical conductor associated with the liquid-detection sensor extends through the secondary channel.
(New) The liquid-cooled heat exchanger according to claim 48, further comprising a grommet positioned within the secondary channel, wherein the electrical conductor extends from secondary channel, through the grommet, and externally of the liquid-cooled heat exchanger.
(New) The liquid-cooled heat exchanger according to claim 49, further comprising an electrical connector coupled with the electrical conductor, wherein the electrical connector is configured to matingly engage with a correspondingly configured electrical connector coupled with a computing environment.
(New) The liquid-cooled heat exchanger according to claim 31, further comprising an electrical circuit configured to output an electrical signal responsive to a detected presence of liquid by the liquid-detection sensor.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the portion of the outer periphery of the heat sink is a whole portion.
(New) The liquid-cooled heat exchanger according to claim 31, wherein the portion of the outer periphery of the heat sink is less than a whole portion.

Allowable Subject Matter
Claims 1-14, 16-22, and 31-53 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763